Citation Nr: 1702394	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  04-34 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the cervical spine with associated headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1966 to February 1970.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, granted service connection for degenerative disc disease of the cervical spine with associated headaches and assigned an initial disability rating of 20 percent.  The Veteran has appealed with respect to the propriety of the initially assigned rating.

In his September 2004 substantive appeal (VA Form 9), he requested a Board hearing before a Veterans Law Judge sitting at the RO.  Such was scheduled for December 2005; however, in November 2005, he withdrew his appeal.  As such, the Veterans Appeals Control and Locator System reflects that he cancelled his Board hearing.  38 C.F.R. § 20.704(e) (2016).  Thereafter, the Agency of Original Jurisdiction (AOJ) forwarded the appeal to the Board for action in March 2015, and the Board remanded this case in May 2015 and January 2016 for additional development.  Consequently, while the Veteran had withdrawn his appeal, as additional action on VA's behalf has led him to believe it remains on appeal, the Board continues to accept jurisdiction over it.  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In this regard, while the AOJ has complied with all of the Board's prior remand directives, the recent issuance of Correia v. McDonald, 28 Vet. App. 158 (2016), necessitates that the case be remanded in order to afford the Veteran a contemporaneous VA examination so as to determine the nature and severity of his service-connected neck disability.  In this regard, the United States Court of Appeals for Veterans Claims recently made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.  The Veteran was examined by VA in October 2002, June 2006, and June 2015; however, it does not appear that such testing was conducted at such examinations, or that the VA examiners explained why such testing could not be conducted or was not necessary. Therefore, the examination conducted as a result of this remand should address such inquiries, and include a retrospective medical opinion as to the findings included in the October 2002, June 2006, and June 2015 VA cervical spine examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected cervical spine degenerative disc disease with associated headaches.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.   

The VA examiner should discuss the current nature and severity of all manifestations of the Veteran's cervical spine disability and associated headaches.  The examiner should record the range of motion of the cervical spine observed on clinical evaluation in terms of degrees.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's cervical spine disability conducted in October 2002, June 2006, and June 2015.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

The examiner is further requested to indicate whether the Veteran's cervical spine results in any objective neurologic impairments other than nerve damage of the bilateral upper extremities as such has already been separately rated and, if so, the nature and severity of such neurologic impairment.

The examiner should also state whether the Veteran has intervertebral disc syndrome and, if so, the total duration of any incapacitating episodes over the past 12 months. The examiner is advised that an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

With regard to the Veteran's headaches, the examiner should indicate whether such are migraines in nature.  He or she should also describe the nature of any prostrating attacks as well as the frequency of such attacks.  The examiner should also indicate whether the Veteran's headaches result in attacks that are productive of, i.e., capable of producing, severe economic inadaptability. 

The examiner should comment upon the functional impairment resulting from the Veteran's cervical spine disability and associated headaches.  

All opinions expressed should be accompanied by supporting rationale.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






